department of the treasury internal_revenue_service washington d c number release date uil plr-103278-00 cc dom it a memorandum for district_director attn chief examination_division from david b auclair s senior technician reviewer branch income_tax accounting subject letter_ruling request withdrawn pursuant to section b of revproc_2000_1 2000_1_irb_4 pincite we are writing to inform you that a taxpayer located within your district has withdrawn a request for a private_letter_ruling the taxpayer and the taxpayer’s spouse proposed forming a limited_partnership for purposes of holding their residence the owners of the partnership would be the taxpayer and the taxpayer’s spouse and a newly formed limited_liability_company llc the taxpayer and the taxpayer’s spouse would each own a percent interest as limited partners of the partnership the llc would own a percent interest as the general_partner of the partnership the llc would be owned by the taxpayer and the taxpayer’s spouse each with a percent interest and their child with a percent interest the taxpayer planned to hold the residence in the partnership for at least years prior to any sale of the property the taxpayer requested a ruling regarding whether the taxpayer and the taxpayer’s spouse will be considered the owner of the residence for purposes of satisfying the 2-year ownership requirement of sec_121 of the internal_revenue_code for the period that the residence is held by the partnership sec_121 of the code provides that a taxpayer’s gross_income will not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating two years or more plr-103278-00 we concluded that sec_121 of the code is not applicable to the situation described in the ruling_request because the residence would be owned by the partnership not the taxpayer in addition the taxpayer requested a ruling that amounts paid_by the taxpayer for mortgage interest during the period of time the residence was owned by the partnership would be deductible to the taxpayer under sec_163 and that amounts paid_by the taxpayer for property taxes during the period of time the residence was owned by the partnership would be deductible to the taxpayer under sec_164 in accordance with revproc_2000_3 sec_4 2000_1_irb_103 pincite we decided not to rule on these issues upon informing the taxpayer of our position the taxpayer withdrew the letter_ruling request if you need further information please contact at
